Title: From John Adams to William Tudor, Sr., 9 September 1816
From: Adams, John
To: Tudor, William, Sr.


251
Dear Sir
Quincy Sept 9—1816

I thank you for your kind Letter of the fifth—of this month—which—our meritorious friend Mr. Shaw, put into my hand, yesterday, I had before seen the paragraph in the Daily Advertiser—The Baron De Greishm—himself, in a subsequent vol—Sufficiently explains, and confutes the Error—of the rumour which had been propagated, I know not by whom in 1782—. You will find at the End of the first Vol—of the “Defence of our constitutions,”—a Postscript & a letter in french, which will explain somewhat—too—cavalierly &c—vulgarly, the whole matter. If you think it of any importance, however, as soon as the weakness of my Eyes—& the trembling of my hands will permit, I will give you a more decent statement of the facts, & the letter to the Abby—in our Language. I never saw the Baron till 1785, when I left Paris—, never to see it more he was then only a secret Correspondent of the Empress of Russia & some of the sovereigns of Germany—He was soon appointed a Public minister, admitted into the Diplomatic Corps, & consequently become known to Mr. Jefferson—. The Barons great work in 15, Volumes will be read with different views. the lovers of romance, founded in truth, will find it an exquisite entertainment. I need not tell you, how the Amateurs & connoiseurs of the fine Arts of Architecture Painting Sculpture Statuary Music Poetry, eloquence &c and every species of theatrical instruction & amusement will be delighted with it. I am to you, I admire it as the best history of the causes the rise, & progress, of the french revolution to 1790 that I have seen—I am sir your unaltered / friend
John Adams.